AFFIDAVIT OF SERVICE THROUGH THE SECRETARY OF STATE

UNITED STATES DISTRICT COURT Purchased/Filed: January 8, 2021
FOR THE SOUTHERN DISTRICT OF NEW YORK Index# 1:24-cv-00123-PGG-

OTW

Alejandro Zapoteco., et al Individually and On Behalf of Others Similarly Situated Plaintiff

against

Saroop & Sons Inc. (d/b/a Saroop & Sons), ef af Defendant

 

STATE OF NEW YORK

COUNTY OF ALBANY SS.:

James Perone , being duly sworn, deposes and says: deponent is over

 

the age of eighteen (18) years; that on January 21, 2021 ,at 11:00 AM_, at the office of the

Secretary of State of the State of New York in the City of Albany, New York deponent served the annexed

Summons in a Civil Action, Complaint Collective Action Under 29 U.S.C §216(b), and Demand By Employee to inspect Share Records

 

and Minutes Pursuant to Section 624 of The New York State Business Corporation Law on
Noor Live Poultrty, Corp. , the
Defendant in this action, by delivering to and leaving with Nancy Dougherty ,

 

AUTHORIZED AGENT in the Office of the Secretary of State, of the State of New York, personally at the Office of
the Secretary of State of the State of New York, 99 Washington Avenue, Albany, NY, 2 true copies thereof and that
at the time of making such service, deponent paid said Secretary of State a fee 40 dollars, That said service was
made pursuant to Section 306 Business Corporation Law. Deponent further says that deponent knew the person
so served as aforesaid to be the agent in the Office of the Secretary of State of the State of New York, duly

authorized fo accept such service on-betialf of said defendant ~~

  
  
     
 
 

Description of the person served: Approx. Age: Approx. Wt. 130Ibs Approx. Ht: 5'3"

       

Color of skin: | White Haircolor: Black Sex: Female Other:

 

  

 

Sworn to before mse on this

2ist day of January2021

 

 

Wyn VAA

--"" SCOTT SCHUSTER
Aine PUBLIC, STATE OF NEW YORK James Perone
NO. 01SC6308636 1 .
QUALIFIED IN ALBANY COUNTY Attny's File No.

COMMISSION EXPIRES JULY 28, 2022
InvoicesWork Order # $1852564

Servico. inc.. PO. Box 871. ALBaNy. NY 122017
